11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                   JUDGMENT

McClinton Energy Group, LLC;                 * From the 161st District Court
Tony McClinton; and Thomas                     of Ector County,
McClinton,                                     Trial Court No. B-17-05-0494.

Vs. No. 11-19-00414-CV                       * February 28, 2020

JPM Investments, Inc.,                       * Per Curiam Memorandum Opinion
                                               (Panel consists of: Bailey, C.J.,
                                               Stretcher, J., and Wright, S.C.J.,
                                               sitting by assignment)
                                               (Willson, J., not participating)

     This court has considered McClinton Energy Group, LLC; Tony McClinton;
and Thomas McClinton’s motion to dismiss this appeal and concludes that the
motion should be granted. Therefore, in accordance with this court’s opinion, the
appeal is dismissed. The costs incurred by reason of this appeal are taxed against
McClinton Energy Group, LLC; Tony McClinton; and Thomas McClinton.